DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application. Amended claim 1 and new claims 6-9 have been noted. The amendment filed 5/6/2021 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "removing the components other than the hollow particles and the solvent" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 3 is considered to depend from new claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2011/0287247) in view of Kameno (US 2015/0056371).
Kawasaki discloses a method of forming hollow particles comprising forming core particles by polymerizing a monomer in a solvent [0074]; forming core-shell particles by hydrolyzing silicon alkoxide under a condition of a pH of 1 to 6 [0088]-[0090]; producing hollow particles by removing the core particles through decomposition [0109]; and removing components other than the hollow particles and a solvent using ultrafiltration [0092]; [0123]. The monomer may be vinyl acetate [0075].

Kameno discloses forming core-shell particles wherein the core particle is formed by polymerizing a monomer in a solvent. The monomer may be styrene (i.e. contains no oxygen atom), vinyl acetate, etc., wherein the styrene is used for high stability [0021]. The shell is formed by hydrolyzing silicon alkoxide [0028]. The core particle is removed to form hollow particles using a solvent [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a styrene monomer (containing no oxygen atom) as suggested by Kameno to form the core particle as an alternative to vinyl acetate in the process of Kawasaki since styrene has high stability in the aqueous medium and to remove the core particle using a solvent as suggested by Kameno since it was a suitable alternative to remove the core particle.
Regarding Claim 1, the hollow particles of Kawasaki would have prickle-like protrusions since the hydrolysis reaction of the silicon alkoxide proceeds under acidic conditions [0080]; [0083] as evidenced by the instant specification [0046].
Regarding Claims 2, 3, 5, and 8, Kawasaki discloses that the silicon alkoxide is tetraethoxysilane [0089], components other than the hollow particles and solvent are removed by ultrafiltration [0123]; and producing an antireflection film on a base material by coating the base material with a paint containing the hollow particles and an organic solvent [0125]; [0130]. 
Regarding Claims 4 and 7, Kawasaki discloses that adjustment of the pH is performed such that the zeta potential may be 1-100 mV [0088], such as a pH of 4 
Regarding Claim 6, Kameno discloses that the monomer to form the core particle may be styrene for high stability in the aqueous medium as an alternative to vinyl acetate [0021].
Regarding Claim 9, Kawasaki discloses a method of manufacturing an optical member having an antireflection film [0130], forming a hollow particle paint by replacing, with a volatile organic solvent, the solvent of liquid containing the hollow particles obtained [0118], and applying the hollow particle paint onto t transparent substrate [0170].
Thus, claims 1-9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Kawasaki and Kameno.
Response to Arguments
Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive. Applicant argues that Kawasaki does not disclose that the surfaces of the core particles formed by polymerizing a monomer that contains no oxygen atom are coated with a silicon compound in an acidic solution having a pH of 3-6 and that the claimed invention makes the shape of core particles in water dispersion stable and prevents the aggregation of core particles under an acidic condition. This is not found persuasive because Kawasaki discloses that the surfaces of core particles formed by polymerizing a vinyl acetate monomer [0074]-[0075] are coated with a silicon compound .
Applicant argues that the shell of Kameno is formed under basic conditions and not acidic conditions. This is not found persuasive because Kawasaki discloses forming the shell under acidic conditions, such as a pH of 1-6 [0083] and that the acidic conditions suppress aggregation of the particles [0092]. Kawasaki further discloses that the acidic conditions, such as pH of 4, controls the zeta potential [0080] and positively charges the particle surface for coating with silicon [0083]. Taking the references collectively, it would have been obvious to use a styrene monomer to form the core particles as suggested by Kameno and still form the shell under acidic conditions as suggested by Kawasaki in order to suppress particle aggregation and control the zeta potential of the particles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715